Registration No. 333-146105 File No. 811-22120 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. o Post-Effective Amendment No. 10 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 12 x OPPENHEIMER PORTFOLIO SERIES FIXED INCOME ACTIVE ALLOCATION FUND (Exact Name of Registrant as Specified in Charter) 6803 South Tucson Way, Centennial, Colorado 80112-3924 (Address of Principal Executive Offices) (Zip Code) (303) 768-3200 (Registrant’s Telephone Number, including Area Code) Arthur S. Gabinet, Esq. OppenheimerFunds, Inc. Two World Financial Center 225 Liberty Street – 16 th Floor New York, New York 10281-1008 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): x Immediately upon filing pursuant to paragraph (b) o On pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(1) o On pursuant to paragraph (a)(1) o 75 days after filing pursuant to paragraph (a)(2) o On pursuant to paragraph (a)(2) of Rule 485. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York and State of New York on the 14th day of June, 2012. Oppenheimer Portfolio Series Fixed Income Active Allocation Fund By: William F. Glavin, Jr.* William F. Glavin, Jr., PresidentPrincipal Executive Officer and Trustee Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities on the dates indicated: Signatures Title Date William L. Armstrong* Chairman of the June 14, 2012 William L. Armstrong Board of Trustees William F. Glavin Jr.* President, Principal June 14, 2012 William F. Glavin Jr. Executive Officer and Brian W. Wixted* Treasurer, Principal June 14, 2012 Brian W. Wixted Financial & Accounting Officer Edward L. Cameron* Edward L. Cameron Trustee June 14, 2012 Jon S. Fossel* Jon S. Fossel Trustee June 14, 2012 Sam Freedman* Sam Freedman Trustee June 14, 2012 Richard F. Grabish* Richard F. Grabish Trustee June 14, 2012 Beverly L. Hamilton* Beverly L. Hamilton Trustee June 14, 2012 Victoria J. Herget* Victoria J. Herget Trustee June 14, 2012 Robert J. Malone* Robert J. Malone Trustee June 14, 2012 F. William Marshall, Jr.* F. William Marshall, Jr. Trustee June 14, 2012 James D. Vaughn* James D. Vaughn Trustee June 14, 2012 *By: /s/ Mitchell Lindauer Mitchell Lindauer, Attorney-in-Fact EXHIBIT INDEX Exhibit No. Description Ex-101.INS XBRL Instance Document Ex-101.SCH XBRL Taxonomy Extension Schema Document Ex-101.CAL XBRL Taxonomy Extension Calculation Linkbase Document Ex-101.DEF XBRL Taxonomy Extension Definition Linkbase Ex-101.LAB XBRL Taxonomy Extension Labels Linkbase Ex-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document
